Citation Nr: 1511284	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to the service-connected bilateral knees, back or left femoral nerve impingement.  

2.  Entitlement to a disability rating in excess of 10 percent for genu recurvatum with chondromalacia of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for genu recurvatum with chondromalacia of the left knee.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in August 2012.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in September 2013 for additional development.  

During the pendency of this appeal, by May 2010, January 2012, November 2013 rating decisions, the RO granted the Veteran's claims for service connection for intervertebral disc syndrome at L1-L3, impingement of the left femoral nerve, depressive disorder, and degenerative arthritis of the right and left hips, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full they are not in appellate status before the Board and need not be addressed further.  Although the Board observes the Veteran has attempted to appeal the ratings assigned for his intervertebral disc syndrome at L1-L3 and impingement of the left femoral nerve, a statement of the case (SOC) was issued in January 2015 and the Veteran has 60 days from the date the SOC was issued to perfect an appeal on those issues, which has not expired as of the date of this decision.  

In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's statements raised during the August 2012 Board hearing, and as the Veteran is trying to establish his entitlement to the maximum possible rating for his service-connected knee disabilities on appeal, which at least partly formed the basis of his TDIU claim, the Board assumes jurisdiction over the claim for TDIU, which is considered part and parcel of the claim for an increased rating for his service-connected knees on appeal.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the TDIU claim dates back to the earliest time that the increased rating claim on appeal was originally filed, in April 2006.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of service connection for a right leg disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's right knee disability is productive of pain, limitation of flexion to 70 degrees at worst, with pain beginning at 60 degrees at worst, extension limited to 45 degrees at worst, and additional limitation of function and motion on repetitive range of motion limited to 10 degrees of flexion at worst; for a combined disability rating equivalent to that assigned for an amputation of the thigh, above the knee, at the middle or lower third.

2.  The probative evidence of record reflects that the Veteran's left knee disability is productive of pain, flexion limited to 60 degrees, at worst, with pain beginning at 50 degrees at worst, extension limited to 45 degrees at worst and additional limitation of function and motion on repetitive range of motion limited to 10 degrees of flexion at worst; for a combined disability rating equivalent to that assigned for an amputation of the thigh, above the knee, at the middle or lower third.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a combined 60 percent disability rating for genu recurvatum with chondromalacia of the right knee based on a limitation of flexion and extension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs), 5260, 5261 (2014).

2.  The criteria for the assignment of a combined 60 percent disability rating for genu recurvatum with chondromalacia of the left knee based on a limitation of flexion and extension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right knee and left knee disabilities are currently rated under 38 C.F.R. § 4.71a, DC 5260 (2014).  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the June 2006, November 2009, December 2010, September 2011, May 2012 and November 2013 VA examinations, demonstrates that the Veteran's right and left knees were productive of pain, including pain on active motion, limitation of motion and additional limitation of function and motion upon repetitive range of motion testing.  VA examinations from November 2009, December 2010 and September 2011 in particular demonstrate findings in the right knee of limitation of flexion to 70 degrees at worst, with pain beginning at 60 degrees at worst, extension limited to 45 degrees at worst, and additional limitation of function and motion on repetitive range of motion limited to 10 degrees of flexion at worst. Likewise, these same examinations demonstrate findings in the left knee of flexion limited to 60 degrees, at worst, with pain beginning at 50 degrees at worst, extension limited to 45 degrees at worst and additional limitation of function and motion on repetitive range of motion limited to 10 degrees of flexion at worst.  The June 2006 VA examination also demonstrated significant limitation of extension to 20 degrees in both knees.  

As the Veteran has demonstrated significant limitation of flexion and extension in both knees, separate ratings under DC 5260 and DC 5261 are warranted for both knees.  Based on the above findings, the Veteran's right and left knee disabilities more nearly approximate the criteria for a 30 percent disability rating for each under DC 5260, based on limitation of flexion of each knee, and more nearly approximate a disability rating of 50 percent for each under DC 5261, based on limitation of extension of each knee.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The Board observes, however, that the separate ratings assigned for flexion and extension of each knee may not exceed a total combined rating of 60 percent, as a higher rating would violate the "amputation rule."  

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 60 percent rating applies if there was an amputation of the thigh, above the knee, at the middle or lower third. 38 C.F.R. 4.71a, DC 5162 (2014).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5163 and 5164 (2014).  Thus, assuming that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and DCs 5161, 5162-5164.  Simply stated, the Board cannot grant the Veteran more compensation than it would for a Veteran who did not have a knee, which in this case, is no more than 60 percent.

Accordingly, in consideration of the "amputation rule" the separate ratings for flexion and extension of each knee are awarded a combined 60 percent disability rating for each knee.  Thus, the Veteran has been assigned the highest possible disability evaluation for his service-connected right and left knees.  

The Board acknowledges that the Veteran's complaints of significant pain in his knees, along with the findings of record which included additional loss of motion with repetitive use, and has considered this evidence in awarding the above ratings for each knee, as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his right and left knees on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a combined disability rating of 60 percent for genu recurvatum with chondromalacia of the right knee, based on separate ratings for limitation of flexion and limitation of extension, and a combined disability rating of 60 percent for genu recurvatum with chondromalacia of the left knee, based on separate ratings for limitation of flexion and limitation of extension, are met since the date of claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  38 C.F.R. §§ 3.102, 4.3, 4.104 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right and left knees are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral knees, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim has been inferred with the claims for increased ratings of the knees on appeal and this issue is being remanded for additional development, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

 In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A combined 60 percent disability rating for genu recurvatum with chondromalacia of the right knee based on a limitation of flexion and limitation of extension is granted, subject to the regulations applicable to the payment of monetary benefits.  

A combined 60 percent disability rating for genu recurvatum with chondromalacia of the left knee based on a limitation of flexion and limitation of extension is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

In September 2013, the Board remanded the claim for service connection for a right leg disability, to include as secondary to the service-connected bilateral knees, back or left femoral nerve impingement in order to provide the Veteran with a VA examination and opinion for this disability.  To date, no VA examination or opinion for the right leg has been provided.  Accordingly, these claims must be remanded for compliance with the Board's September 2013 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of the right leg claim that is also on appeal for service connection, which are being remanded rather than immediately decided.  Given that the outcome of his service connection claim on appeal is pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the right leg.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's right leg disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed right leg disabilities, including any orthopedic, muscular or nerve disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right leg disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right leg disability alternatively was caused OR is being aggravated by his service-connected bilateral knees, back or left femoral nerve impingement, or any treatment rendered for these disabilities.

(d).  If it is determined that any currently diagnosed right leg disability is being aggravated by any of his service-connected disabilities, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to these determinative issues of current diagnosis and etiology of the disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claims for service connection for a right leg disability and TDIU in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


